DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments are received on 4/13/2021. Claim 1 has been amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor or for applications subject 


Claims Analysis
It is noted that the claim limitation “disposed on,” “formed on,” “coated with,” are product-by-process claim limitation.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the product is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  
Claim Rejections - 35 USC § 102
The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. (J. Phys. Chem. C, 2015, 119, 1720-1728), on claims 1, 2 and 5 are maintained, in addition to alternatively rejected under 35 U.S.C 103(a). The rejection is further modified in view of the Applicant’s amendments.
Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in alternative under 35 U.S.C 103(a) as unpatentable over Fang et al. (Improving the Electrochemical Performance of Si Nanoparticle Anode Material Synergistic Strategies of Polydopamine and Graphene Oxide Coatings).
	Regarding claim 1, Fang discloses a sandwich-type graphene composite structure (Fig. 1), comprising a first graphene oxide sheet layer (see Fig. 1, GO/PDA-Si Nanocomposite); a silicon nanoparticle layer on the first graphene oxide sheet layer (see Fig. 1); and a second graphene oxide sheet layer formed on the silicon nanoparticle layer (see Fig. 1) forming a sandwich graphene composite structure. The surface of the silicon nanoparticle layer is coated with carbon by a polydopamine, and nitrogen atoms remaining on the surface of the silicon nanoparticle layer and oxygen atoms on the first graphene oxide sheet layer and the second graphene oxide sheet layer are bonded by hydrogen bonds, the hydrogen bonds forming N-H and O-H functional groups (Page 1723-1725).	Fang discloses all of the claim limitations as set forth above.  Fang further discloses the carbon coating is performed by coating st paragraph). It is the position of the Examiner that such properties are inherent, given that the Fang reference and the instant application utilize similar or the same process of making the material. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

	Regarding claim 2, Fang discloses all of the claim limitations as set forth above.  Fang further discloses an additional silicon nanoparticle layer and graphene oxide sheet layer are alternately stacked on the second graphene oxide sheet layer (see Fig. 1, GO/PDA-Si Nanocomposite having three GO layers and two Si nanoparticle layers in alternation).
	
	
	Regarding claim 5, Fang discloses all of the claim limitations as set forth above.  Fang further discloses the first graphene oxide sheet layer or the second graphene oxide sheet layer is bonded with the silicon nanoparticle layer using hydrogen bonds (P1721/C1/Bottom paragraph).

Response to Arguments
Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive. 
The Applicant argues, “Fang coats silicon nanoparticles with polydopamine and crosslinks the secondary amine of polydopamine and the carboxy group (COOH) of GO to realize a chemical bond between the silicon nanoparticles and GO. As a result, the graphene oxide forms a wrapped layer around the silicon nanoparticles..”
	However, the Fang reference discloses the a silicon nanoparticle layer on the first graphene oxide sheet layer (see Fig. 1); and a second graphene oxide sheet layer formed on the silicon nanoparticle layer (see Fig. 1) forming a sandwich graphene composite structure. 

    PNG
    media_image1.png
    160
    174
    media_image1.png
    Greyscale

	The Applicant argues, “The above explanatory drawing demonstrates the synthesis in Fang according to its first scheme. However, below are scanning electron microscope images of what Fang is actually synthesizing. The sandwich structure required by amended claim 1 is not demonstrated by any of the results of Fang. Indeed, while FIG. 1 is relied upon by the office action as the chief reference within Fang, FIG. 1(a) and FIG. 1(b) demonstrate a pristine set of silicon nanoparticles in FIG. 1(a) and GO/PDA-Si_0 in FIG. 1(b). Both FIG 1(a) and 1(b) are made without Graphene Oxide, and as such cannot disclose claim 1, as amended.”

	However, the image of the Fang reference is the same as the Applicant’s images of Fig. 2. Since the images are the same of the Applicant’s, it is concluded the invention must also be the same.
	The Applicant argues, “Above is what the applicant believes is the relevant portion of Scheme 1 for what is cited in the office action as FIG. 1 for the graphene oxide sandwich structure. However, the Applicant believes such an interpretation is not supported by the rest of Fang. The Applicant believes the above scheme demonstrates wrapping Si nanoparticles with graphene oxide, rather than disclose forming a sandwich structure where the Si nanoparticles are between two distinct sheets as required by amended claim 1. 
FIG. 3(c) of Fang showing PDA-SI and FIG. 3(d) of Fang showing GO/PDA-Si 
Looking at FIG. 3(c) and FIG. 3(d) above, Fang shows side by side a comparison of a nanoparticle of SI coated with PDA-Si against a nanoparticle of SI coated with GO/PDA-Si. FIG. 3(c) shows again the sample of GO/PDA-Si_0 as discussed with FIG. 1(b), which was made without any graphene oxide, or GO, and thus forms only a layer of PDA-Si02 around the silicon nanoparticle, as indicated by the labeling of FIG. 3(c). 
In contrast, FIG. 3(d) above shows the sample GO/PDA-Si_2, which was made by using 43 ml of graphene added to a solution of polyvinylpyrrolidone with dispersed silicon nano particles. As such, FIG. 3(d) actually possesses graphene oxide. However, shown above in FIG. 3(d) is a single GO layer completely coating the outside of the PDA-Si layer around the Si nanoparticle. That is, Fang possesses only a single graphene oxide layer, which is processed to wrap around individual Si nanoparticles. Indeed, Fang ultimately describes coating individual nanoparticles with a layer of graphene oxide, rather than sandwiching a layer of multiple nanoparticles between two sheets of graphene oxide. 
Response to Final Office Action PAGE 7 OF 11 Attorney Docket No. 8947-013 
As such, Fang fails to disclose "a first graphene oxide sheet layer", "a silicon 
nanoparticle layer disposed on the first graphene oxide sheet layer", and "wherein the first graphene oxide sheet layer and the second graphene oxide sheet layer form the sandwich-type graphene composite structure" as required by amended claim 1. Fang lacks a first graphene oxide sheet layer upon which the Si-nanoparticle layer is formed, and thus cannot form a sandwich- type structure where the Si-nanoparticle layer is formed between a first graphene oxide sheet layer and a second graphene oxide sheet layer. Thus, the structure of amended claim 1, in which PDA-Si is sandwiched between graphene oxides is not disclosed by Fang. As such, Fang fails to disclose claim 1, as amended. Nor would claim 1 be obvious in view of Fang, 

	However, the Fang images of Fig. 3c and 3d only discloses a portion of the component and therefore there is insufficient evidence that the Fang reference does not disclose the claimed invention. Furthermore, the images of 3c and 3d are the same as the Applicant’s image of Fig. 2a. Therefore, rejection stands since the Applicant’s arguments are unpersuasive. 
	The Applicants argues, “Fang's failure to reach claim 1, as amended, may be also shown by comparing Fang's figures to the illustrative example shown by FIG. 2(a) and FIG. 2(b) of the application as filed. Within the figures shown below, the silicon nanoparticles in the layer 200 are shown coated with a layer of carbon, then distributed between the graphene sheets 100 and 300. In contrast, Fang shows only coating individual silicon nanoparticles with a graphene layer.” 
	However, from the Applicants drawings is unclear if the Applicants invention forms a sandwich layer. It appears the Applicants are using a portion of the invention to show the claimed limitations of having a sandwich structure, however, the figure is the same as Fig. 3c and 3 d of the Fang invention.
The Applicant argues, “FIG. 2(b) Application as filed. 
Looking at the above images which are an illustrative example of amended claim 1, the Si nanoparticle layer 200 has the individual Si-nanoparticles distributed in the blue outlined area between the first graphene oxide sheet 100 and the second graphene oxide sheet 300 in FIG. 2(a). FIG. 2(b) is a close up on the portion of FIG. 2(a) within the yellow box, more clearly demonstrating the individual Si nanoparticles 200 within the Si nanoparticle layer 200. 
In Fang, Si nanoparticles are coated with polydopamine and then coated with a layer of graphene. As such Fang does not form the sandwich structure of amended claim 1, and the results of Fang identify only NH- and -OH functional groups in the treatment process for coating 

However, Fig. 2b is the same as that of Fang 2a-2c and 3b. Therefore, the Applicants invention and the Fang reference must also be the same. 

The Applicant argues, “In addition, in claim 1, as amended, the surface of the Si nanoparticles are coated with 
carbon, but Fang discloses instead discloses Si nanoparticles coated with polydopamine, and then coating the polydopamine layer with graphene. This is shown by the SEM images of Fang which confirm each of the Si nanoparticles are coated with polydopamine which intermixes with silicon dioxide, and graphene in turn coats the surface of the intermixed polydopamine/ silicon dioxide surrounding an individual Si nanoparticle. 
Response to Final Office Action PAGE 9 OF 11 Attorney Docket No. 8947-013 
In contrast, amended claim 1 describes a situation where the individual Si nanoparticle have a carbon coating, with the Si nanoparticles forming a layer between a pair of graphene oxide sheet layers. “

However, coating the Si nanoparticles with polydopamine is equivalent to the claimed invention of “the Silicon nanoparticle layer is coated with carbon and nitrogen atoms remaining on the surface of the silicon nanoparticle layer. The images in the Fang reference are the same as that in the Applicant’s invention. Therefore, the inventions must be the same. 
The Applicants argue, “In addition, a temperature of at least 300 C is required for polydopamine to carbonize. This may vary a bit depending on the carbonization time of polydopamine and the thickness of the polydopamine coating layer, but carbonization requires temperatures of 300 C or more. 
However, in Fang, the first drying process of GO/PDA-Si happens at only 80 , while the second drying process happens at only 150 0C. Neither process reaches even near the temperature range required to carbonize polydopamine. 


However, the process limitations are unclaimed and therefore, these arguments are mooted.

The Applicant argues, “In contrast to Fang, the Si nanoparticles of the amended claim 1 have both a carbon 
coating on their layer, but also form a sandwich-type composite between a pair of the graphene oxide sheets, as the nitrogen atoms remaining on the surface of the Si nanoparticles form hydrogen bonds with each of the graphene oxide sheets to form the sandwich-type composite. 
As such, Fang fails to disclose claim 1, as amended, as Fang fails to disclose "a first graphene oxide sheet layer", "a silicon nanoparticle layer disposed on the first graphene oxide sheet layer", "a surface of the silicon nanoparticle layer is coated with carbon", and "wherein the first graphene oxide sheet layer and the second graphene oxide sheet layer form the sandwich- type graphene composite structure", as Fang merely provides a single coating of graphene around individual nanoparticles, rather than the required composite structure with multiple carbon coated nanoparticles in a layer sandwiched between a pair graphene oxide sheet layers as required by amended claim 1. “

However, all of the SEM images of Fang and the instant application illustrates the same structures. In addition, the Fang reference teaches 


    PNG
    media_image1.png
    160
    174
    media_image1.png
    Greyscale


Which has to be considered since this is part of the full disclosure of the Fang reference. Therefore, the claimed invention remains rejected. 


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725